DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/9/2022, with respect to Claims 1-20, have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 1-20 have been withdrawn.
Applicant argues that “Claim 1, as amended, renders the rejection moot because the cited art does not disclose or suggest a method of a second electronic device comprising:
• receiving a command and data related to an object from the first electronic device, wherein the command is a selection of the object among a plurality of objects located a real world within a field of view of the second electronic device;
• recognizing the object located in the real world within the field of view of the second electronic device based on the received command and data;
• determining a context related to the recognized object;
• creating an augmented reality (AR) content based on the determined context and the received data While not considered in the instant office action, neither Nigam nor Robinson disclose all of the limitations of amended Claim 1.” (Remarks, p. 11), and “in Nigam, events are captured by a sensor included in the VR device. By contrast, in certain embodiments as disclosed and claimed, objects are selected through a 
In reply, the Examiner agrees.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 2/9/2022 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claim 11 is similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Nigam in view of Robinson) teaches a device/a method of creating augmented reality content using a stylus. However, the closest art fails to teach all of the limitations of amended Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YI WANG/Primary Examiner, Art Unit 2611